Citation Nr: 0813052	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-03 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities as secondary to 
service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1969, from April to August 1975, and from December 1975 to 
July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied, in pertinent part, the 
veteran's claims of service connection for residuals of a 
stroke, peripheral neuropathy of the bilateral upper 
extremities, and for peripheral neuropathy of the bilateral 
lower extremities, each as secondary to service-connected 
diabetes mellitus.  The veteran disagreed with this decision 
in April 2004.  He perfected a timely appeal in January 2005 
and requested a Travel Board hearing.  The veteran failed to 
report for his Travel Board hearing in January 2008; thus, 
his Travel Board hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704 (2007).


FINDINGS OF FACT

1.  Without good cause, the veteran failed to report for 
multiple VA examinations scheduled for the purpose of 
determining the etiology of his claimed residuals of a 
stroke, peripheral neuropathy of the bilateral upper 
extremities, and peripheral neuropathy of the bilateral lower 
extremities.

2.  There is no competent medical evidence that the veteran's 
claimed residuals of a stroke were caused or aggravated by 
his service-connected diabetes mellitus.

3.  The veteran does not have peripheral neuropathy of the 
bilateral upper extremities that was caused or aggravated by 
his service-connected diabetes mellitus.

4.  The veteran does not have peripheral neuropathy of the 
bilateral lower extremities that was caused or aggravated by 
his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The veteran's claimed residuals of a stroke were not 
caused or aggravated by his service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.655 
(2007).

2.  The veteran's peripheral neuropathy of the bilateral 
upper extremities was not caused or aggravated by his 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310, 3.655 (2007). 

3.  The veteran's peripheral neuropathy of the bilateral 
lower extremities was not caused or aggravated by his 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310, 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in July 2003 and November 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence, statements from persons who knew the 
veteran and had knowledge of his disabilities during service, 
and noted other types of evidence the veteran could submit in 
support of his claims.  The veteran was informed of when and 
where to send the evidence.  He also was advised that he was 
being scheduled for VA examination and of the consequences 
for failing to report for such examination.  The November 
2006 letter also advised the veteran to submit medical 
evidence showing that his claimed residuals of a stroke, 
peripheral neuropathy of the bilateral upper extremities, and 
peripheral neuropathy of the bilateral lower extremities were 
caused or aggravated by his service-connected diabetes 
mellitus.  After consideration of the contents of these 
letters, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-
connection claim was provided in March and April 2006, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the July 2003 letter was issued before the January 2004 
rating decision which denied the benefits sought on appeal; 
thus, the notice was timely.  Since the veteran's claims are 
being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that the veteran failed to 
report for several VA examinations scheduled in September 
2004 for the purpose of determining the current nature and 
etiology of his claimed residuals of a stroke, peripheral 
neuropathy of the bilateral upper extremities, and peripheral 
neuropathy of the bilateral lower extremities.  As noted, a 
July 2003 letter from the RO informed him that failure to 
report for a scheduled VA examination may have adverse 
consequences, including the possible denial of his claim.  
The January 2005 Supplemental Statement of the Case also 
informed the veteran that he had failed to report for 
multiple VA examinations and that failure to report for a 
scheduled VA examination may have adverse consequences, 
including the possible denial of his claim.  The veteran 
failed to respond.  As will be explained below in greater 
detail, the veteran's failure to report for VA examinations 
requires that his claims be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655(a)-(b) (2007).  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and no further action is 
necessary to meet the requirements of the VCAA.

The veteran contends that he incurred residuals of a stroke, 
peripheral neuropathy of the bilateral upper extremities, and 
peripheral neuropathy of the bilateral lower extremities as a 
result of his service-connected diabetes mellitus.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Acute and subacute 
peripheral neuropathy are among the diseases listed in 
§ 3.309 for which presumptive service connection is available 
based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, implements the holding in Allen v. Brown, 7 Vet. App. 
439 (1995), for secondary service connection on the basis of 
the aggravation of a non-service-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen by adding language 
that requires that a baseline level of severity of the non-
service-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's service medical records show that he was not 
treated for residuals of a stroke, peripheral neuropathy of 
the bilateral upper extremities, or peripheral neuropathy of 
the bilateral lower extremities during active service.

The veteran's DD Form 214 shows that he was awarded the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the 
Combat Infantryman's Badge.

The post-service medical evidence shows that, on VA 
examination in August 2003, the veteran complained of 
peripheral neuropathy of all extremities manifested by daily 
burning, tingling, and numbness.  The veteran was not 
sleeping well at night because of his numbness in all 
extremities.  He needed his wife's assistance to get out of 
bed.  Physical examination showed no sensory or motor 
impairment, no paralysis, neuritis, neuralgia, muscle wasting 
or atrophy, or painful joints on motion.  X-rays of the 
veteran's right hip were normal.  The VA examiner noted that 
the veteran did not show up for a nerve conduction study and 
it was rescheduled for October 2003.  The diagnosis was a 
history of peripheral neuropathy which could not be 
confirmed.  In an October 2003 addendum to this examination 
report, the VA examiner concluded that the veteran's nerve 
conduction study findings of the upper extremities were 
compatible with mild to moderate bilateral carpal tunnel 
syndrome and the nerve conduction study findings of the right 
lower extremity did not reveal any abnormalities.

On VA outpatient treatment in October 2003, the veteran 
complained of constant pain in his left forearm and hand and 
some numbness/tingling in his forearm and left third and 
fourth fingers.  Objective examination showed somewhat tender 
dorsal left forearm muscles with no swelling, warmth, or 
redness, and a full range of motion in all joints in the left 
upper extremity with no swelling, redness, or warmth.  
Neurological examination showed intact sensation in the 
bilateral upper extremities.  The assessment was bilateral 
carpal tunnel syndrome and left upper extremity pain which 
seemed musculoskeletal.

On VA outpatient treatment in January 2004, the veteran 
complained of occasional bilateral leg numbness after walking 
some distance.  Neurological examination showed normal motor 
and sensory testing in the lower extremities.  The assessment 
included bilateral carpal tunnel syndrome.  In an addendum to 
this treatment note, dated later in January 2004, the VA 
examiner noted that magnetic resonance imaging (MRI) scan of 
the veteran's brain only showed some possible chronic white 
matter small vessel changes and no distinct infarcts.

On VA outpatient treatment in March 2004, the veteran was 
seen complaining of diplopia.  It was noted that he also had 
a painful sensation from his low back going up to the back of 
his head, neck, and both arms.  The veteran's October 2003 
nerve conduction study showed mild to moderate bilateral 
carpal tunnel syndrome and a normal right leg.  The veteran's 
January 2004 MRI scan of the brain showed mild cerebral white 
matter and pontine ischemic disease but was otherwise 
negative.  Neurological examination showed full visual 
fields, pupils equal, round, and reactive to light and 
accommodation, normal muscle tone and strength throughout all 
extremities, good pinprick, position, and vibration in the 
upper extremities, and decreased pinprick and vibratory sense 
in both feet distally with intact position.  The assessment 
was bilateral hand numbness and neck pain and evidence of 
peripheral polyneuropathy likely due to diabetes mellitus.  
In an addendum to this treatment report, dated later in March 
2004, the VA examiner noted that the veteran did not have 
blood tests as he had recommended.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
residuals of a stroke as secondary to service-connected 
diabetes mellitus.  The veteran was not treated for a stroke 
or its residuals during or after active service.  As noted in 
the Introduction, the veteran failed to report for VA 
examination scheduled in September 2004 for the purpose of 
determining the etiology of his claimed residuals of a 
stroke; accordingly, this claim will be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655(a)-(b).  Neither 
the veteran's service medical records nor the post-service 
medical evidence show any complaints of or treatment for 
residuals of a stroke.  Indeed, the January 2004 MRI of the 
brain was largely unremarkable.

The United States Court of Appeals for Veterans Claims 
(Veterans Court) has held that "[t]he duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Where entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
the veteran, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. §§ 3.655(a)-(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or death of an 
immediate family member.  In this case, neither the veteran 
nor his service representative has explained why he failed to 
report without good cause for multiple VA examinations 
scheduled in September 2004.  The Veterans Court also has 
held that a veteran has an obligation to assist in the 
adjudication of his claims and must be prepared to meet his 
obligations by cooperating with VA efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting his claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for same. 38 C.F.R. §§ 3.326, 3.327 (2007).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  Absent evidence of 
current disability due to residuals of a stroke, the 
preponderance of the evidence is against the claim.

The Board also finds that the preponderance of the evidence 
is against the veteran's claims of service connection for 
peripheral neuropathy of the bilateral upper extremities and 
for peripheral neuropathy of the bilateral lower extremities, 
each claimed as secondary to service-connected diabetes 
mellitus.  The veteran was not treated for peripheral 
neuropathy in his upper or lower extremities during active 
service.  It appears that he was first treated for peripheral 
neuropathy in August 2003, more than 26 years after his 
separation from service in July 1977, when VA examination 
showed only a history of peripheral neuropathy which could 
not be confirmed on examination.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

As noted elsewhere, the veteran failed to report for multiple 
VA examinations scheduled for the purpose of determining the 
etiology of his peripheral neuropathy.  Thus, these claims 
will be rated based on the evidence of record.  See 38 C.F.R. 
§ 3.655(a)-(b).  Nerve conduction studies in October 2003 
showed only bilateral carpal tunnel syndrome in the upper 
extremities and a normal right lower extremity.  The Board 
acknowledges that the veteran was diagnosed a having 
"evidence of peripheral polyneuropathy" which the VA 
examiner stated was "likely due to diabetes" in March 2004.  
The veteran, however, did not show up for blood work deemed 
necessary by the VA examiner in March 2004 to work up the 
"evidence of peripheral polyneuropathy."  And, as noted, 
the veteran also subsequently failed to report for a VA 
examination scheduled in September 2004 for the purpose of 
determining the etiology of his peripheral neuropathy.  In 
summary, the Board finds that, although there is medical 
evidence of peripheral neuropathy and diabetes mellitus, 
absent a medical nexus between the veteran's currently 
diagnosed peripheral neuropathy and his service-connected 
diabetes mellitus, he has not presented a valid secondary 
service connection claim.  As the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders, his lay statements are entitled to no probative 
value.  

Finally, the preponderance of the evidence is against service 
connection for peripheral neuropathy as due to Agent Orange 
exposure.  There is no evidence of acute or subacute 
peripheral neuropathy within a year of the veteran's 
departure from Vietnam.  See 38 U.S.C.A § 1116; 38 U.S.C.A. 
§§ 3.307, 3.309.  

In the absence of a medical nexus between the veteran's 
peripheral neuropathy of the bilateral upper extremities or 
bilateral lower extremities and his service-connected 
diabetes mellitus, the Board finds that service connection 
for peripheral neuropathy of the bilateral upper extremities 
and for peripheral neuropathy of the bilateral lower 
extremities, each as secondary to service-connected diabetes 
mellitus, is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).











	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of a stroke 
as secondary to service-connected diabetes mellitus is 
denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities as secondary to service-
connected diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities as secondary to service-
connected diabetes mellitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


